DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-34 are pending.
Claims 1 and 5-6 are currently amended.
Claims 5-15 and 17-34 are withdrawn as being directed to a non-elected invention, the election having been made on 6/18/2019. Claim 5 is no longer reading on the amended homopolymer in claim 1; thus, claim 5 is withdrawn.
Claims 1-4 and 16 have been examined.

Priority
This application is a 371 of PCT /CN2016/113590 filed on 12/30/2016, which claims foreign priority of CHINA 201511020841.X filed on 12/30/2015 and CHINA 201610523202.3 filed on 07/05/2016.

Withdrawn Rejection
All rejections of record are withdrawn because the amendment of half-life at least 24 times higher than to the unmodified protein overcomes the rejections of record


New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(i)	Claims 1-4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection..
The amendment to claim 1 adds a new limitation “wherein a plasma concentration half-life of the conjugate is at least 24 times higher than a plasma concentration half-life of the protein”. However, the new limitation is not found or supported by the specification of record. The specification disclosed an INF α conjugate has t1/2(h) 9.6 hours (equal to 24 times of an unmodified INF α) in Table 2 [213] shown as follows, but failed to support half-life of the conjugates is at least 24 times higher than a protein. 
Thus, claim 1-4 and 16 are rejected as NEW MATTER.  

    PNG
    media_image1.png
    517
    1126
    media_image1.png
    Greyscale


(ii)	Claims 1-4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention due to lack of sufficient written description for the reasons as follows.

    PNG
    media_image1.png
    517
    1126
    media_image1.png
    Greyscale
(ii)(a) The specification failed to provide a representative number of protein conjugate encompassing the entire genus of a protein conjugate of formula I as claimed. The specification disclosed an INF α conjugate may increase t1/2 (Table 2) up to 24 times compared to the unmodified INF α [0213, Table 2], but INF α does not represent the entire genus of the protein conjugate formula I having at least 24 times of higher half-life compared to the unmodified protein as claimed. Furthermore, a homopolymer repeating unit of n=100 does not represent the entire genus of n selected from 10 to 300 in the protein conjugate formula I as claimed because applicant did not disclose a homopolymer repeating unit of 10 conjugated to a protein having at least 24 times of higher half-life compared to the unmodified protein as claimed. Thus, the specification fails to satisfy written description requirement.
(ii)(b) The specification failed to satisfy a protein structure and the function of having at least 24 times of higher half-life compared to the unmodified protein as claimed. The specification disclosed an INF α conjugate may increase t1/2 (Table) up to 24 times compared to the unmodified INF α [0213, Table 2]. However, Table 2 failed to establish the relationship between a protein structure and function of increasing half-life (t1/2) by at least 24 times compared to the unmodified protein. Table 2 shows 100 homopolymer repeating units are required to increase t1/2 of unmodified INF-α by 24-fold, not at least 24 times. In addition, the specification failed to establish 10-300 of homopolymer repeat units and the function of increasing half-life (t1/2) by at least 24 times for the entire genus of a protein conjugate as claimed. Thus, the specification failed to establish the relationship between a protein structure and the function of increasing half-life (t1/2) by at least 24 times.
Because the specification fails to satisfy written description requirements, claims 1-4 and 16 are rejected under 35 U.S.C. 112(a).



New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
1.	Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2013/0274173 A1) in view of Liu (Briefings In Functional Genomics And Proteomics. 2007; 6(2): 112-119) and Wang et al. (Angew. Chem. Int. Ed. 2005; 44: 34-66, previously cited 
    PNG
    media_image2.png
    133
    246
    media_image2.png
    Greyscale
3/31/2021.). 
Claim 1 is drawn a protein conjugate of formula I as follows, ET is a cysteine residue and R1 is an artificially modified side chain.

    PNG
    media_image3.png
    237
    537
    media_image3.png
    Greyscale
Cheng et al. teach helical stable peptides comprising homopolymer protein (e.g., PVBLG [0068]) with repeating units from 6 to 1000 (Abstract) as a drug delivery system (Abstract). Cheng et al. show a biodegradable PVBLG amino acid polymer comprising a modified glutamic acid side chain as follows (Fig 81b). Cheng et al. teach the advantages of the drug carrier comprising stable α-helical conformations at low pH, at elevated temperature, or in solution containing high con centration of salt or denaturing agents [0037]. Cheng et al. teach the delivered drug is a nucleic acid of siRNA [0068] or an anti-cancer drug [0033].
Cheng et al. do not teach PVBLG protein polymer further conjugated to a monoclonal antibody for targeted delivery of siRNA.

    PNG
    media_image4.png
    280
    1008
    media_image4.png
    Greyscale
Liu teaches cell type-specific internalizing antibodies for targeted delivery of siRNA (Title). Liu teaches cell type-specific affinity ligands such as monoclonal antibodies (Abstract) or genetically engineered antibody (e.g., Fab) shown above (p113, Table I). Lu teaches the targeting moiety of Fab covalently linked to a siRNA binding protein protamine (Pro) for targeted delivery of siRNA. Thus, one of ordinary skill in the art before the effective filing date of this invention would have been obvious to modify Cheng’s siRNA binding protein of PVBLG by conjugating Cheng’s homopolymer PVBLG siRNA binding protein with a targeting moiety of monoclonal antibody or genetically engineered antibody of Fab with the advantage for cell type-specific delivery of siRNA. Although the combined prior art references do not explicitly teach that Cheng’s homopolymer PVBLG increases half-life by at least 24 times of the conjugated protein, Lu’s monoclonal antibody or genetically engineered antibody, applicant admits side chain modified glutamic acid able to increase half-life of a conjugated monoclonal antibody or genetically engineered antibody by at least 24 times shown in claims 2-4. MPEP 2143 states “Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results”. In the present case, a combination of Cheng’s siRNA binding protein of PVBLG [0068] with Liu’s targeting moiety of monoclonal antibodies (Abstract) or genetically engineered antibody (e.g., Fab) (p113, Table I) to generate a fusion protein for cell type-specific delivery of siRNA is obvious.

    PNG
    media_image5.png
    412
    530
    media_image5.png
    Greyscale
Cheng et al. in view of Liu do not show a linkage for a PVBLG homopolymer conjugated to a targeting antibody. 
Wang et al. teach a process to ligate synthetic peptides together to make larger proteins via chemical ligation (p37, col 1, last para). Wang et al. teach the use of a functionalized peptide 1 with an α-thioester ligated to a second peptide 2 comprising an N-terminal functionalized Cys residue shown above (p38, Fig 3d). Because both Cheng’s PVBLG homopolymer protein and Lu’s monoclonal or genetically modified antibodies are large proteins, one of ordinary skill in the art before the effective filing date would have found it obvious to functionalize both proteins for native chemical ligation to generate a fusion protein conjugate of the peptide formula (I) as claimed.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine Cheng’s homopolymer PVBLG siRNA binding protein with Lu’s targeting moiety of monoclonal antibody or genetically engineered antibody because (a) Cheng et al. teach the use of PVBLG homopolymer protein for delivery of siRNA [0068] and (b) Liu teaches the beneficial use of monoclonal or genetically modified antibodies covalently conjugated to an siRNA binding protein for cell type-specific and targeted delivery of siRNA (Title; p113, Table I). The combination would have reasonable expectation of success because both references teach a protein carrier for delivery of siRNA. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Cheng et al. in view of Liu and Wang’s method of protein ligation because (a) Cheng et al. in view of Liu teach a targeted siRNA delivery fusion protein comprising PVBLG and a targeting moiety and (b) Wang et al. teach the use of a cysteine functionalized protein via transthiolesterification to generate a fusion protein (p38, Fig 3d). The combination would have reasonable expectation of success because the references teach a fusion protein.
With respect to claim 2, Liu teaches the protein is a targeting moiety of monoclonal or genetically modified antibodies covalently conjugated to Cheng’s siRNA binding protein of PVBLG for cell type-specific and targeted delivery of siRNA (Title; p113, Table I).
With respect to claims 3-4, Cheng’s PVBLG comprises modified side chain of glutamic acid and R2 is hydrogen (e.g., Fig 81b).
With respect to claim 16, Cheng et al. show the composition further comprising a pharmaceutically acceptable diluent, excipient, or carrier [0033].

2.	Claim 2 is further rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Liu and Wang et al. as applied to claims 1-4, 16, and further in view of Ningrum (Scientifica Volume 2014, Article ID 970315, previously cited 5/10/2022).
Claim 2 is drawn to the protein conjugate comprising the elected species of Interferon Alpha-2b.
Cheng et al. in view of Liu and Wang et al. teach a targeting siRNA delivery vehicle comprising a targeting moiety and PVBLG homopolymer protein for cell type specific delivery of an anti-cancer drug [0033].
Cheng et al. in view of Liu and Wang et al. do not teach the protein conjugate comprising Interferon Alpha-2b.

    PNG
    media_image6.png
    489
    575
    media_image6.png
    Greyscale
Ningrum teaches “Human Interferon Alpha-2b: A Therapeutic Protein for Cancer Treatment” (Title). Because Ningrum shows hINFα-2b as a cancer targeted protein able to activate antiproliferative cell signaling pathways (p2, col 1, 3. Molecular Mechanism of hIFN𝛼-2b as Anticancer) shown in Fig 2, one of ordinary skill in the art before the effective filing date of this invention would have suggested and/or motivated to beneficially select hINFα-2b as a cancer-targeted moiety as well as an anticancer compound in conjugation of PVBLG homopolymer protein bound with anti-cancer siRNA for treatment a cancer, such as leukemia, melanoma as taught by Ningrum (p3, col 2, 4. The Use of hIFN𝛼-2b as Therapeutic Protein for Cancer Treatment). Applicant admits side chain modified glutamic acid polymer able to increase half-life of a conjugated interferon by at least 24 times shown in claims 2-4.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the targeting moiety of a drug delivery protein conjugate taught by Cheng et al. in view of Liu and Wang et al. with Ningrum’s Human Interferon Alpha-2b (hIFN𝛼-2b) because (a) Cheng et al. in view of Liu and Wang et al. teach the use of targeted fusion protein to deliver an anti-cancer compound for anticancer therapy (b) Ningrum teaches hIFN𝛼-2b is a cancer targeted protein as well as an anti-cancer protein. The combination would have reasonable expectation of success because the references teach the use of a cell-targeting protein in a drug delivery conjugate for treatment of cancer.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
15-November-2022
/ARADHANA SASAN/ Primary Examiner, Art Unit 1615